Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9, 11, 12, 14 and 17 are amended.
Claim 7 is canceled.
Claim 21 is new.
Claims 1-6 and 8-21 are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 6, 8-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432).
Regarding claim 1, Lentini discloses a post-operative device for securing surgical drains (Abstract, lines 1-3), the device comprising:
a base panel 12 (page 2, [0028]; fig. 5) having a first panel side, a second panel side, an inward face, and an outward face; 
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini; 
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to the first panel side using a first belt end and configured to be removable attached to the second panel side using a second belt end by means of fastener 26 (page 3, [0036]; fig. 6).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Lentini does not expressly disclose the apparatus comprising a flexible closure occluding an opening and overlaying the open edge of the pouch.
Motson teaches a case (pouch) (Abstract, line 1) comprising a flexible closure 28 (fig. 1) occluding an opening and overlaying the open edge 24 (fig. 1) of the pouch.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Since both Lentini and Motson belong to the same problem solving area, i.e. closing the pouch, it would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the pouch of Lentini with the flexible closure occluding an opening and overlaying the open edge of the pouch, as taught by Motson in order to cover the pouch, as motivated by Motson (col. 2, lines 65-67). 
Regarding claim 5, Lentini discloses the device comprising a hook and loop fasteners 26 (page 3, [0036]; fig. 6).
Regarding claim 6, Lentini discloses the device, wherein the adjustable waist belt includes a hook portion on an outer surface and disposed toward 
Regarding claim 8, Lentini discloses the device comprising the surgical drain 15 (fig. 5); and the surgical drain evacuator A (fig. 5).
Regarding claim 21, Lentini in view of Motson disclose the invention discussed above but do not expressly disclose apparatus, wherein a belt top edge is aligned to the panel top edge.
Since Applicant did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Lentini, it would have been obvious top those skilled in the art at the time the invention was made to make the belt top edge is aligned to the panel top edge as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Lentini discloses a post-operative device for securing surgical drains (Abstract, lines 1-4), the device comprising:
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini; 

Lentini does not expressly disclose the apparatus comprising a flexible closure occluding an opening and overlaying the open edge of the pouch.
Motson teaches a case (pouch) (Abstract, line 1) comprising a flexible closure 28 (fig. 1) occluding an opening and overlaying the open edge 24 (fig. 1) of the pouch.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claims 10 and 19, Lentini in view of Motson disclose the invention discussed above but do not expressly disclose the apparatus comprising a second strap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus with the second strap to improve mechanical reliability of the device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claims 11 and 14, Lentini discloses the device comprising a hook and loop fasteners 26 (page 3, [0036]; fig. 6) that is a detachable fastener, and that is a slip preventing material, as required by claim 14.
Regarding claims 15 and 16, Lentini discloses the device comprising a safety mechanism C (fig. 5) for the surgical drain, that is arranged about the strap, as required by claim 16.
Regarding claim 17, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Lentini discloses a method, comprising: 
providing a post-operative device for securing surgical drains (Abstract, lines 1-4) that is a garment, wherein the garment includes: 
a pouch 19 (page 3, [0034]; fig. 5) attached to the outward face of the base panel and configured to receive a surgical drain evacuator A (fig. 5) disposed through an open edge B (fig. 5), wherein the open edge is disposed toward a panel top edge (fig. 5), wherein the pouch is interpreted as being expandable, since it is disclosed as receiving the drain, and is interpreted as being formed of a flexible inelastic material, since no elasticity of the pouch is disclosed in Lentini; 
an adjustable waist belt 24 (page 3, [0036]; fig. 6) attached to the first panel, wherein the belt is fixedly attached to about an anatomy of a wearer; and 
passing the surgical drain evacuator through the flexible closure to arrange the surgical drain evacuator in the expandable pouch, wherein the surgical drain passes through the flexible closure to a drainage site (see fig. 5).

Motson teaches a case (pouch) (Abstract, line 1) comprising a flexible closure 28 (fig. 1) occluding an opening and overlaying the open edge 24 (fig. 1) of the pouch.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 18, Antholz discloses the method comprising a step of arranging the strap around anatomy of a user, wherein the drainage site is on the user (Abstract, lines 14-15).
Regarding claim 20, Lentini discloses the method comprising securing the surgical drain a safety mechanism C (fig. 5).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432), and further in view of Overton (CA 2677698).
Regarding claim 3, Lentini in view of Motson disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the device, wherein the pouch includes an inverted box pleat.
Overton teaches a waist belt with the pouch (Abstract, line 1), wherein the pouch comprises an inverted box pleat A (Fig. 7 supra).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pouch of Lentini/ Motson of the 
Regarding claim 3, Lentini in view of Motson disclose the invention discussed above but do not expressly disclose the belt formed of an elastic material.
Overton teaches a waist belt (strap) (Abstract, line 1) formed of the elastic material (Abstract, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson formed of the elastic material, as taught by Overton in order to make the strap expandable, as motivated by Overton (Abstract, line 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432) and Overton (CA 2677698), and further in view of Ashton et al. (US 9,622,920).
Lentini in view of Motson and Overton disclose the invention discussed above but do not expressly disclose the device, wherein the adjustable waist belt includes a gather about the elastic material.
Ashton teaches that it is known to make elastic members in gather configuration (col. 10, line 23).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson/ Overton of gather configuration, as taught by Ashton in order to release tensioning, as motivated by Ashton (col. 10, line 22).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432) and Overton (CA 2677698), and further in view of Ashton et al. (US 9,622,920).
Lentini in view of Motson disclose the invention discussed above but do not expressly disclose the strap formed of an elastic material.
Overton teaches a waist belt (strap) (Abstract, line 1) formed of the elastic material (Abstract, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson formed of the elastic material, as taught by Overton in order to make the strap expandable, as motivated by Overton (Abstract, line 1).
Lentiniin view of Motson and Overton do not expressly disclose the strap having a gather.
Ashton teaches that it is known to make elastic members in gather configuration (col. 10, line 23).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the strap of Lentini/ Motson/Overton of gather configuration, as taught by Ashton in order to release tensioning, as motivated by Ashton (col. 10, line 22).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lentini (US 2011/0230863) in view of Motson (US 6,612,432), and further in view of Overton (CA 2677698).
Lentini in view of Motson disclose the invention discussed above but do not expressly disclose the pouch including an inverted box pleat.
Overton teaches a waist belt with the pouch (Abstract, line 1), wherein the pouch comprises an inverted box pleat A (Fig. 7).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pouch of Lentini/ Motson of the pleated configuration, as taught by Overton in order to allow the pouch to expand, as motivated by Overton (page 7, [0034], lines 1-2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781